People ex rel. Braithwaite v Toulon (2021 NY Slip Op 04756)





People ex rel. Braithwaite v Toulon


2021 NY Slip Op 04756


Decided on August 25, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 25, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
COLLEEN D. DUFFY
LINDA CHRISTOPHER
JOSEPH A. ZAYAS, JJ.


2021-05885	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Keston Braithwaite, petitioner,
vErrol D. Toulon, etc., respondent.


Keston Braithwaite, Riverhead, NY, petitioner pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Meaghan Powers of counsel), for respondent.

Writ of habeas corpus in the nature of an application to set reasonable bail concerning Keston Braithwaite upon Suffolk County Indictment No. 308c/2020. Application by the respondent to seal the papers filed in connection with this application for a writ of habeas corpus.
ORDERED that the application by the respondent is granted to the extent that the papers filed in connection with the application for a writ of habeas corpus are marked confidential and may not be viewed by the public but may be viewed by the parties and counsel appearing on their behalf, and the application is otherwise denied; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MASTRO, J.P., DUFFY, CHRISTOPHER and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court